                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

   TIM AND ROBYN PRENDERGAST, as                    §
   next friends of L.P.,                            §
                                                    §
          Plaintiffs,                               §
                                                    §   ACTION NO. 4:18-CV-20
   v.                                               §   JUDGE MAZZANT/JUDGE JOHNSON
                                                    §
                                                    §
   WYLIE INDEPENDENT SCHOOL                         §
   DISTRICT,                                        §
                                                    §
          Defendant.                                §


                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On December 4, 2018, the Magistrate Judge entered proposed findings of fact and

  recommendations (Dkt. #46) that Defendant Wylie Independent School District’s (“Defendant”)

  Motion to Dismiss Plaintiff’s Second Amended Complaint (Dkt. #33) be DENIED.

         Having received the Report of the United States Magistrate Judge, and no objections

  thereto having been timely filed, the Court is of the opinion that the findings and conclusions of

. the Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

  conclusions of the Court. Therefore, Defendant’s Motion to Dismiss Plaintiff’s Second Amended

  Complaint (Dkt. #33) is DENIED.

         IT IS SO ORDERED.
          SIGNED this 20th day of December, 2018.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
